02-11-085-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00085-CV 
 
 



In re Sankar Pemmaraju


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relief should be denied.  Accordingly, relator’s petition for writ
of mandamus is denied.  
Further,
we remove our March 4, 2011 stay of Respondent’s March 1, 2011 Order
Transferring Suit Affecting Parent-Child Relationship in cause number 231-330756-02,
styled In The Interest Of Elysse Marissa Pemmaraju Child, pending in the
231st District Court of Tarrant County, Texas.  
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
MCCOY, J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DELIVERED: 
April 27, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).